

116 SRES 388 IS: Calling for the withdrawal of the United States from the Open Skies Treaty, and for other purposes.
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 388IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mr. Cruz (for himself and Mr. Cotton) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling for the withdrawal of the United States from the Open Skies Treaty, and for other purposes.
	
 Whereas the Department of State has repeatedly assessed and documented in its annual report on Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments, that Russia is violating the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002 (commonly known as the Open Skies Treaty);
 Whereas, in 2015, Director of the Defense Intelligence Agency, Lieutenant General Vincent R. Stewart, testified to Congress that [t]he Open Skies construct was designed for a different era, and in 2016, that the treaty allows Russia to get incredible foundational intelligence on critical infrastructure, bases, ports, all of our facilities and provides Russia with a significant advantage;
 Whereas, in 2016, the Commander of the United States Strategic Command, Admiral Cecil Haney, testified to Congress that the Open Skies Treaty gives Russia a capability to be able to reconnoiter parts of our country and other nations;
 Whereas, in 2017, the Chairman of the Joint Chiefs of Staff, General Joseph Dunford, testified to Congress that we don’t believe the treaty should be in place if the Russians aren’t complying;
 Whereas the government of the Russian Federation has recently used the Open Skies Treaty for surveillance of major American cities and infrastructure, including Washington, DC, and New York City;
 Whereas the government of the Russian Federation has installed advanced digital technology for use in Open Skies flights, enhancing its surveillance and espionage capabilities;
 Whereas the government of the Russian Federation has limited and at times outright denied access for surveillance flights by the United States and other countries;
 Whereas Congress has repeatedly sought to limit implementation of the Open Skies Treaty in response to Russian treaty violations, including in the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232);
 Whereas the United States Government has developed and deployed technology so that it does not gain significant additional intelligence from participating in the Open Skies Treaty; and
 Whereas participating in the Open Skies Treaty costs the United States hundreds of millions of dollars in unnecessary spending: Now, therefore, be it
	
 That— (1)the United States Government should declassify to the maximum extent possible, without materially or immediately threatening the security of the United States, its intelligence and assessments regarding Russian exploitation of the Open Skies Treaty to undermine United States national security; and
 (2)the United States should withdraw from the Open Skies Treaty.